 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8    TRAVELERS PROPERTY CASUALTY                No. 2:19-cv-1175 MJP
      COMPANY OF AMERICA, a foreign
 9    insurance company,                         ORDER REGARDING STIPULATED
                                                 MOTION TO AMEND THE
                        Plaintiffs,
10                                               PLEADINGS
                  v.
11
      RUBENSTEIN’S CONTRACT CARPET,
12    LLC, a Washington Limited Liability
      Corporation; NORTH AMERICAN
13    TERRAZZO, INC., a Washington
      Corporation,
14
                        Defendants.
15

16    NORTH AMERICAN TERRAZZO, INC, a
      Washington Corporation,
17
                        Third Party Plaintiff,
18
                  v.
19
      TERRAZZO & MARBLE SUPPLY CO. OF
20    ILLINOIS, a foreign corporation,

21                      Third Party Defendant

22   \\
23   \\


     1                                                      LETHER & ASSOCIATES PLLC
                                                        1848 WESTLAKE AVENUE N, SUITE 100
                                                                 SEATTLE, WA 98109
                                                         P: (206) 467-5444 F: (206) 467-5544
 1          THIS MATTER comes before the Court on the Parties’ Stipulated Motion to Amend

 2   the Pleadings. The Court having reviewed the motion on record herein, now deems itself fully

 3   advised on this matter and hereby GRANTS the Stipulated Motion to Amend the Pleadings.

 4   IT IS SO ORDERED.

 5
     DATED this 19th day of September, 2019.
 6



                                                       A
 7

 8
                                                       Marsha J. Pechman
 9                                                     United States District Judge

10

11

12

13

14

15

16

17

18

19

20
            Presented By.
21
                                                   LETHER & ASSOCIATES, PLLC
22
                                                   s/ Thomas Lether
23                                                 s/ Eric Neal
                                                   Thomas Lether, WSBA #18089

     2                                                             LETHER & ASSOCIATES PLLC
                                                               1848 WESTLAKE AVENUE N, SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
 1       Eric J. Neal, WSBA#31863
         1848 Westlake Ave N., Suite 100
 2       Seattle, WA 98109
         P: 206-467-5444 / F: 206-467-5544
 3       eneal@letherlaw.com
         tlether@letherlaw.com
 4       Counsel for Travelers Property Casualty
         Company of America
 5
         s/ Richard T. Beal Jr.
 6       s/ Robert S. Marconi
         Richard T. Beal, Jr.
 7       Robert S. Marconi
         Ashbaugh Beal LLP
 8       701 5th Ave Ste 4400
         Seattle, WA 98104
 9       (206) 386-5900
         Bashbaugh@ashbaughbeal.com
10       Rmarconi@ashbaughbeal.com
         Attorney for North American Terrazzo, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23



     3                  LETHER & ASSOCIATES PLLC
                    1848 WESTLAKE AVENUE N, SUITE 100
                             SEATTLE, WA 98109
                     P: (206) 467-5444 F: (206) 467-5544
